Citation Nr: 9934037	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  93-28 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left eye 
disability.

2.  Entitlement to service connection for left knee 
disability, to include chondromalacia and degenerative 
changes.

3.  Entitlement to an evaluation in excess of 60 percent for 
paralysis of the diaphragm with obstructive lung disease and 
scarring.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right foot, to include 
limitation of right ankle motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty for over 22 years, retiring 
in December 1991.  A June 1992 rating decision granted 
service connection for obstructive lung disease and residuals 
of a fracture of the right foot.  This rating decision 
assigned a 10 percent evaluation for the lung disease and a 
noncompensable evaluation for the right foot disability, both 
of which were effective January 1, 1992.  A February 1996 
decision of the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for sinus disability, 
stomach ulcer, and cervical spine disability and remanded 
other issues to the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  Pursuant to the 
Board's remand, the RO requested the veteran to clarify 
whether he was seeking service connection for disability of 
the left eye, right eye, or both eyes.  The veteran failed to 
provide the requested clarification.  Therefore, the issue 
will continue to be entitlement to service connection for 
disability of the left eye.  An August 1999 rating decision 
granted an increased evaluation of 60 percent for paralysis 
of the diaphragm with obstructive lung disease and granted an 
increased evaluation of 10 percent for residuals of a 
fracture of the right foot, both of which were effective 
January 1, 1992.  The veteran was notified of these actions 
in correspondence dated in September 1999, which also 
indicated that the appeals on the increased rating issues 
would continue if no withdrawal was received from the veteran 
within 60 days.  Since no withdrawal of either issue was 
received from the veteran, these issues are still on appeal.  

FINDINGS OF FACT

1.  The claims for service connection for left eye disability 
and for left knee disability, to include chondromalacia and 
degenerative changes, are not plausible.

2.  All available evidence necessary for an equitable 
determination of the veteran's original rating claims has 
been obtained.

3.  The veteran's respiratory disability is not more than 
severe; pulmonary function studies (PFS) in February 1997 
showed forced expiratory volume in one second (FEV-1) of 80 
percent of predicted, FEV-1/forced vital capacity (FVC) of 68 
percent of predicted, and Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 54 
percent; the veteran's respiratory disability is not totally 
incapacitating.  Additionally, there is no evidence of 
maximum exercise capacity of less than 15 ml/kg/min oxygen 
consumption, cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, acute respiratory failure, or the 
need for outpatient oxygen therapy.

4.  Residuals of the veteran's right foot fracture are 
manifested by no more than moderate limitation of motion of 
the right ankle.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for left eye disability or left 
knee disability, to include chondromalacia and degenerative 
changes.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 60 percent 
for paralysis of the diaphragm with obstructive lung disease 
and scarring have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6603, 
6840 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the right foot with limitation 
of motion of the right ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Codes 5271, 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records reveal that he noted on 
a February 1972 medical history report that he had a trick 
knee and eye trouble, for which he wore glasses.  His visual 
acuity in the left eye was 20/30.  It was noted in April 1972 
that the veteran's uncorrected distant visual acuity in the 
left eye was 20/200, corrected to 20/20.  A myopic 
astigmatism was noted in September 1993.  The veteran's 
uncorrected distant vision in the left eye was 20/100-1 in 
March 1974, corrected to 20/20.  Exophoria was also noted in 
March 1974.  The veteran indicated in November 1980 that he 
had blurred vision and that he had been told in 1978 that he 
had a cataract.  He complained in August 1983 of left knee 
pain since 1971.  It was noted that an arthrogram in July 
showed an abnormal meniscus, probably representing some 
degeneration; the assessment was patellofemoral arthralgias.  
He complained of left knee pain and locking in December 1983, 
at which time there was a positive McMurray.  The veteran was 
given a physical profile from January to April 1984 for left 
knee pain.  Chondromalacia patella of the left knee was also 
noted in 1984.  

On his February 1985 medical history report, the veteran 
noted degenerating left lateral meniscus and left knee 
bursitis.  Physical examination in February 1985 revealed 
normal lower extremities; uncorrected visual acuity in the 
left eye was 20/100, corrected to 20/20.  On his January 1987 
medical history report, the veteran noted painful joints.  
His lower extremities were normal on physical examination in 
January 1987; uncorrected distant visual acuity in the left 
eye was 20/30, corrected to 20/20.  A right corneal abrasion, 
with a questionable cataract on the right, was noted in July 
1987.  On an August 1990 medical history report, the veteran 
complained of painful joints, eye trouble, and a degenerative 
left lateral meniscus.  His lower extremities were normal on 
physical examination in August 1990; uncorrected distant 
vision in the left eye was 20/50, corrected to 20/17.  It was 
noted on a June 1991 medical history report that the veteran 
had had a degenerative lateral meniscus in 1983; the 
veteran's lower extremities were normal on physical 
examination in June 1991 and uncorrected distant visual 
acuity in the left eye was 20/40, corrected to 20/20.

It was noted on VA eye examination in February 1992 that the 
veteran had a history of a cataract in the right eye and a 
corneal abrasion on the left secondary to a finger poke.  The 
eye assessment was sutured lens opacity on the right.  On VA 
examination in March 1992, the veteran complained of left 
knee pain with prolonged standing and running.  Examination 
did not reveal any left knee abnormality.  X-ray examination 
of the left knee was negative.  

The veteran testified at a personal hearing at the RO in 
January 1993 that his 1992 VA examination was inadequate, 
that he has been told that he has a cataract in the left eye, 
that a left knee disability was diagnosed in service and 
continues to bother him, and that he has very little function 
of the left lung due to his service-connected paralyzed 
diaphragm.  His wife also testified at the hearing in support 
of the veteran's claims.

Service Department records dated from May 1992 to January 
1993 reveal distant visual acuity corrected to 20/20 in the 
left eye, with no corneal or lens abnormality, in September 
1992.

VA examinations and outpatient records dated from February 
1993 to March 1996 do not include complaints or findings of 
left eye or left knee disability, other than mild 
hypertensive retinopathy in October 1995.  X-rays of the 
right foot in March 1992 did not show any evidence of bone or 
joint pathology.  December 1995 PFS reveal FEV1 of 83 percent 
of predicted and FEV1/FVC of 62%.

The veteran testified at a personal hearing before the 
undersigned sitting at the Board in December 1995 that a left 
knee arthrogram in 1985 indicated a degenerating lateral 
meniscus, that his left knee periodically gave out on him, 
that he injured his left eye in service, that he had a 
cataract on annual eye examination in the 1980's, and that 
his respiratory and right foot disabilities have gotten worse 
since the most recent VA examination.

On VA orthopedic examination in February 1997, the veteran 
complained of knee pain and mild, intermittent, chronic mid-
foot pain, exacerbated by activities and long episodes of 
standing and walking, with night swelling of the right foot.  
Physical examination revealed left knee range of motion from 
0-140 degrees, mild lateral joint line tenderness, and 
positive McMurray test involving the lateral joint.  Right 
foot motion included 0 degrees of dorsiflexion, "4" degrees 
of plantar flexion, and normal subtalar motion of 
approximately 15-20 degrees.  There was mild tenderness in 
the mid foot with inversion and eversion, mild tenderness to 
palpation over the base of the fifth metatarsal and mid foot 
region, and mild discomfort with axially loading of the fifth 
metatarsal.  Motor and sensory examinations were fully 
intact.  X-rays of the left knee were essentially normal.  X-
rays of the right foot revealed an osseous fragment of the 
lateral inferior aspect of the cuboid bone, with some 
"beaking" of the talar neck.  The diagnoses were probable 
lateral meniscus tear of the left knee, which was considered 
consistent with the veteran's history and physical 
examination; and osseous fragments involving the cuboid, 
possibly secondary to an old fracture, with extremely mild 
degenerative changes of the mid foot region.  The examiner 
noted that an MRI or arthroscopy of the left knee might be 
useful to confirm the diagnosis.  

On VA pulmonary examination in February 1997, the veteran 
said that he could walk up to a mile without problems and 
could climb one flight of stairs; he denied coughing, 
wheezing, phlegm production, orthopnea, paroxysmal nocturnal 
dyspnea, or swelling of the legs.  The veteran's lung fields 
were clear to auscultation.  FEV-1 was 80 percent of 
predicted, FEV-1/FVC was 68 percent, and DLCO was 54 percent 
of predicted.  Chest X-rays revealed linear opacity in the 
left lower lobe, most likely secondary to plate-like 
atelectasis, and excursion of both diaphragms.  The 
assessments were left diaphragm paresis and mild obstructive 
airway disease, probably related to the veteran's history of 
smoking.  

On VA eye and visual examination in February 1997, distant 
visual acuity in the left eye was corrected to 20/20.  A 
small anterior cortical cataract in the right eye was 
diagnosed.

On VA orthopedic examination in July 1997, the veteran 
complained of a continued long history of left knee pain 
beginning in service.  It was noted that a June 1997 MRI 
showed both meniscus intact without evidence of an acute 
injury.  The only thing found on physical examination was 
mild lateral joint line tenderness.  The diagnosis was knee 
pain of unknown etiology.  

The veteran complained on VA general medical examination in 
January 1998 of right foot pain and swelling with changes in 
the weather.  He said that he was unable to walk up one 
flight of stairs without becoming short of breath and said 
that he was unable to walk one mile.  He denied wheezing, 
coughing, and chronic sputum production.  Physical 
examination revealed left knee motion from 0-140 degrees and 
no movement with varus or valgus forces at full extension or 
30 degrees of flexion.  Motor and sensory were fully intact.  
The diagnoses were chronic left knee pain which began in 
service in 1983 with no abnormalities on physical 
examination, and MRI in June 1997 that showed no internal 
derangement; chronic right foot pain with exertion, with no 
gait disturbance, and limitation of the right ankle motion 
secondary to right foot fracture; and history of smoking with 
no objective findings noted on examination other than left 
thoracotomy scar, no radiological evidence of scarring of the 
lung.

On VA visual examination in March 1998, the examiner provided 
a review of the entire record and then concluded that the 
only possible etiology of any blur in the left eye is the 
intermittent left eye turn with suppression variously 
reported throughout the veteran's history.  The examiner 
indicated that the blur was not noted on VA examination in 
February 1997 and probably predated his military service.  
The examiner also noted that the suppression was not constant 
and that the eye had always demonstrated good vision when it 
was used.

Received by VA in December 1998 is a copy of the February 
1997 VA orthopedic examination worksheet, which indicates 
that right ankle motion was 0-40 degrees.

Service connection

With respect to the veteran's claims for service connection, 
the Board must determine whether the appellant has submitted 
evidence of well-grounded claims.  If he has not, his claims 
must fail, and VA is not obligated to assist him in the 
development of the claims.  38 U.S.C.A. § 5107(a); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Although the veteran has testified that he had a left eye 
cataract in service, the Board notes that there is no 
clinical evidence on file to support this contention.  A 
right cataract has been diagnosed, but no left eye 
abnormality was found on VA eye examination in February 1997.  
His distant visual acuity in the left eye is corrected to 
20/20 with glasses with no acquired left eye abnormality.  
The examiner concluded on VA visual examination in March 1998 
that the only possible etiology of any blur in the left eye 
is the intermittent left eye turn with suppression variously 
reported throughout the veteran's history.  The examiner 
indicated that the blur was not noted on VA examination in 
February 1997 and probably predated his military service.  
The examiner also noted that the suppression was not constant 
and that the eye had always demonstrated good vision when it 
was used.  Since there is no medical evidence of a current 
left eye disability due to service, the veteran's claim for 
service connection for left eye disability is not well 
grounded.

The veteran complained of left knee disability in service, 
and it was noted in August 1983 that a July 1983 arthrogram 
showed an abnormal meniscus, probably representing some 
degeneration; chondromalacia of the left patella was noted in 
April 1984.  However, physical examinations in February 1985, 
January 1987, August 1990, and June 1991 did not show any 
left lower extremity abnormality.  X-rays of the left knee 
were considered normal in March 1992.  When examined by VA in 
February 1997, no significant left lower extremity 
abnormality was seen; however, probable left lateral meniscus 
tear was diagnosed and it was suggested that an MRI of the 
left knee should be obtained to confirm the diagnosis.  It 
was noted on VA examination in July 1997 that a June 1997 MRI 
showed both meniscus to be intact without evidence of an 
acute injury.  The diagnosis in July 1997 was of left knee 
pain of unknown etiology; the diagnosis in January 1998 was 
of chronic left knee pain since service without abnormality 
on physical examination or MRI.  Although probable left 
lateral meniscus tear was diagnosed on the February 1997 VA 
examination, the examiner also reported that no significant 
left lower extremity abnormality was found on the examination 
and the examiner did not relate the meniscus tear to a 
disease or injury incurred in or aggravated by service.  In 
fact, all of the recent examinations of the veteran's left 
knee have been negative.  Although left knee pain was 
diagnosed on the most recent VA examination, the examiner did 
not identify any disease or injury responsible for the pain.  
Since there is no medical evidence of a current left knee 
disability due to a disease or injury incurred in or 
aggravated by service, the veteran's claim for service 
connection for left knee disability is also not well 
grounded.

Although the veteran and his wife have testified that he has 
left eye and left knee disabilities that were incurred in 
service, as lay persons, they are not competent to provide 
these medical opinions.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-495 (1992).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen his claims for service connection for 
the above noted disabilities.  Robinette v. Brown, 8 Vet. 
App. 69, 79 (1995).

Original ratings

The veteran's rating claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Additionally, 
the facts relevant to the claims have been properly developed 
and the statutory obligation of VA to assist the veteran in 
the development of his claims has been satisfied.  
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
respiratory and right foot disabilities.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

The veteran's claims are original claims that were placed in 
appellate status by a notice of disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran is currently assigned a 60 percent evaluation for 
respiratory disability under Diagnostic Codes 6603-6840.  The 
Board notes that effective October 7, 1996, VA revised the 
criteria for diagnosing and evaluating respiratory 
disabilities.  61 Fed. Reg. 46727 (1996).  In Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991), the Court held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  Consequently, the Board 
will proceed to analyze the veteran's increased rating claim 
under both sets of criteria to determine if one is more 
favorable to the veteran.

Under the former criteria, a 60 percent evaluation is 
warranted for obstructive lung disease with exertional 
dyspnea sufficient to prevent climbing one flight of stairs 
or walking one block without stopping; ventilatory impairment 
of severe degree confirmed by pulmonary function tests with 
marked impairment of health.  A 100 percent evaluation is 
warranted for obstructive lung disease that is intractable 
and totally incapacitating, with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion, with the severity of 
the disease confirmed by chest X-rays and pulmonary function 
tests.  38 C.F.R. § 4.97, Diagnostic Code 6603 (1996).

Under the amended criteria, a 60 percent evaluation is 
warranted for obstructive lung disease or diaphragm paralysis 
or paresis when the veteran has FEV-1 of between 40 and 55 
percent of predicted, or FEV-1/FVC of 40 to 55 percent, or 
DLCO (SB) of 40 to 55 percent of predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit); a 100 percent evaluation is warranted when the 
veteran has FEV-1 less than 40 percent of predicted, or FEV-
1/FVC is less than 40 percent, or DLCO is less than 40 
percent of predicted, or the maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or there is cor pulmonale (right 
heart failure, or right ventricular hypertrophy, or pulmonary 
hypertension ( shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure, or the condition 
requires outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Codes 6603, 6840 (1999).

As noted above, VA PFS in December 1995 revealed FEV-1 of 83 
percent of predicted and FEV-1/FVC of 62%.  On VA pulmonary 
testing in February 1997, the veteran indicated that he could 
walk up to a mile without problems and could climb one flight 
of stairs; he did not have coughing, phlegm production, 
orthopnea, or paroxysmal nocturnal dyspnea.  FEV1 was 80 
percent of predicted, FEV-1/FVC was 68 percent, and DLCO was 
54 percent of predicted.  The assessments were left diaphragm 
paresis and mild obstructive airways disease, which was 
thought to be probably related to the veteran's history of 
smoking.  

Since there is no evidence that either the veteran's 
obstructive lung disease or diaphragm paralysis is 
intractable and totally incapacitating, with symptomatology 
indicative of a 100 percent evaluation, an evaluation in 
excess of 60 percent is not warranted under the criteria in 
effect prior to October 7, 1996.  In fact, when examined in 
February 1997, the veteran said that he could walk up to a 
mile and did not have any paroxysmal nocturnal dyspnea.  An 
evaluation in excess of 60 percent is also not warranted 
under the new criteria because relevant findings on pulmonary 
testing were greater than 40 percent and there is no evidence 
of any of the other criteria needed for a 100 percent 
evaluation, such as maximum exercise capacity of less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure, or right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization), or episode(s) of acute 
respiratory failure, or the need for outpatient oxygen 
therapy.  Consequently, the Board finds that the disability 
picture for the veteran's service-connected respiratory 
disability does not more nearly approximate the criteria for 
a 100 percent evaluation under either the old or new rating 
criteria.  38 C.F.R. § 4.7.

The veteran is currently assigned a 10 percent evaluation for 
his service-connected right foot disability under Diagnostic 
Code 5284.  According to this code, a 10 percent evaluation 
is assigned for residuals of a foot injury that are moderate; 
a 20 percent evaluation is warranted when residuals of a foot 
injury are moderately severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  A 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle; a 20 percent evaluation is 
warranted for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

X-rays of the right foot in March 1992 were normal.  On VA 
examination in February 1997, right ankle motion was noted to 
include 0 degrees of dorsiflexion, "4" degrees of plantar 
flexion, and normal subtalar motion of approximately 15-20 
degrees.  Mild tenderness of the right foot was reported on 
inversion and eversion and to palpation.  Motor and sensory 
examinations were fully intact.  X-rays of the right foot 
revealed an osseous fragment of the lateral inferior aspect 
of the cuboid bone, with some beaking of the talar neck.  The 
pertinent diagnosis was osseous fragments involving the 
cuboid, possibly secondary to an old fracture, with extremely 
mild degenerative changes of the mid foot region.  The 
pertinent diagnosis on VA examination in January 1998 was 
chronic right foot pain on exertion, with no gait 
disturbance, and limitation of the right ankle motion 
secondary to right foot fracture.  Evidence received by VA in 
December 1998 indicates that plantar flexion on VA 
examination in February 1997 was actually 40 degrees, rather 
than 4 degrees.  

The evidence demonstrates that the veteran has plantar 
flexion to 40 degrees, dorsiflexion to 0 degrees, and normal 
subtalar motion, with only mild tenderness and no gait 
disturbance.  It also shows no more than mild functional 
impairment due to lack of normal endurance, pain, weakness, 
fatigability, and incoordination.  Therefore, with 
consideration of all pertinent disability factors, as 
required by DeLuca v. Brown, 8 Vet. App. 202 (1995) and the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1999), the Board must 
conclude that the disability does not more nearly approximate 
the criteria for a higher evaluation.  Accordingly, a higher 
evaluation is not in order.


ORDER

Service connection for left eye disability is denied.  

Service connection for left knee disability is denied.

An evaluation in excess of 60 percent for respiratory 
disability is denied.  

An evaluation in excess of 10 percent for right foot 
disability with limitation of motion of the right ankle is 
denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals






